   4:20-cr-03080-JMG-CRZ Doc # 28 Filed: 08/28/20 Page 1 of 2 - Page ID # 54




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3080

      vs.
                                                      AMENDED ORDER
DONALD GREUTER and
TRICIA EASLEY,

                  Defendants.


       Defendant Donald Greuter has moved to continue the pretrial motion
deadline, (Filing No. 26), because Defendant and defense counsel need
additional time to fuly review the discovery received before deciding if pretrial
motions should be filed. The motion to continue is unopposed. Based on the
showing set forth in the motion, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)    Defendant Greuter’s motion to continue, (Filing No. 26), is granted.

      2)    As to both defendants, pretrial motions and briefs shall be filed on
            or before September 30, 2020.

      3)    As to both defendants, trial of this case is set to commence before the
            Honorable John M. Gerrard, Chief United States District Judge, in
            Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m.
            on November 2, 2020, or as soon thereafter as the case may be called, for
            a duration of five (5) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and September 30, 2020, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
            because although counsel have been duly diligent, additional time is
            needed to adequately prepare this case for trial and failing to grant
4:20-cr-03080-JMG-CRZ Doc # 28 Filed: 08/28/20 Page 2 of 2 - Page ID # 55




         additional time might result in a miscarriage of justice. 18 U.S.C. §
         3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
         provided under this court’s local rules will be deemed a waiver of any
         right to later claim the time should not have been excluded under the
         Speedy Trial Act.

   August 28, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
